 
ENERGY XXI GULF COAST, INC.
 
Series B 16% Second Lien Junior Secured Notes due 2014
 
Common Stock
 
NOTE AND COMMON STOCK PURCHASE AGREEMENT
 
NOTE AND COMMON STOCK PURCHASE AGREEMENT (the “Agreement”) by and among Energy
XXI Gulf Coast, Inc., a Delaware corporation (the “Company”), Energy XXI
(Bermuda) Limited, a Bermuda company and the ultimate parent of the Company
(“Parent”), Energy XXI USA, Inc., a Delaware corporation (“Intermediate Holdco”)
and the other guarantors under the indenture referred to below (the “Subsidiary
Guarantors” and, together with Parent and Intermediate Holdco, the “Guarantors”)
and the Purchasers listed on the signature page hereto (the “Purchasers”).  The
Company and the Guarantors shall be referred to herein as the “Company Parties”.
 
WHEREAS:
 
(A)    The Company proposes to issue and sell (i) $60,000,000 in aggregate
principal amount of its Series B 16% Second Lien Junior Secured Notes due 2014
(the “Notes”), and (ii) 13,224,720 shares of common stock of Parent (the
“Shares” and, together with the Notes, the “Securities”).  The Securities will
be offered and sold to the Purchasers in a transaction (the “Offering”) exempt
from the registration requirements of the Securities Act of 1933, as amended,
and the rules and regulations of the Securities and Exchange Commission (the
“Commission”) thereunder (collectively, the “Securities Act”) in a private
placement without being registered under the Securities Act in reliance upon
Section 4(2) thereof and/or Regulation D thereunder (“Regulation D”).
 
(B)    Prior to or concurrently with the closing of the Offering, (i) the
Company Parties will enter into an amendment to the Amended and Restated First
Lien Credit Agreement with the Lenders party thereto and The Royal Bank of
Scotland plc, as Administrative Agent (the “Agent”) of the Lenders (such credit
agreement, such amendment and all related loan documents, collectively, the
“Credit Agreement”) and (ii) the Agent and the Required Lenders (as defined in
the Credit Agreement) will enter into an Intercreditor Agreement with the
Trustee (as defined below) on mutually satisfactory terms (the “Intercreditor
Agreement”).
 
(C)    The Notes will be issued pursuant to an indenture (the “Indenture”), to
be entered into between the Company, Parent, the other Guarantors and Wilmington
Trust Company, as trustee (the “Trustee”).  Pursuant to the Indenture, the
Guarantors, other than Intermediate Holdco. shall fully and unconditionally
guarantee, and Intermediate Holdco will guarantee to the extent provided in the
CIM (as defined below), to each holder of the Notes and the Trustee, the payment
and performance of the Company’s obligations under the Indenture and the Notes
(each such guarantee being referred to herein as a “Guarantee”).
 
(D)    Holders of the Securities will be entitled to the benefits of a
registration rights agreement (the “Registration Rights Agreement”) to be
entered into among the Company Parties and the Purchasers pursuant to which the
Company Parties will agree, among other things to (i) file a registration
statement (the “Registration Statement”) with the Commission for a registered
offer (the “Exchange Offer”) to exchange any and all of the Notes for a like
aggregate principal amount of notes that are identical in all material respects
to the Notes (the “Exchange Notes”) except that the Exchange Notes will not
contain terms with respect to transfer restrictions or liquidated damages, (ii)
use their reasonable best efforts to cause the Registration Statement to be
declared effective under the Securities Act and (iii) use their reasonable best
efforts to consummate the Exchange Offer, in each case, within the timeframe,
and subject to the provisions contained therein.
 
(E)    This Agreement, the Credit Agreement, the Intercreditor Agreement, the
Indenture, the security and collateral documents listed on Annex D hereto and
the Registration Rights Agreement are referred to herein collectively as the
“Transaction Documents,” and the transactions contemplated hereby and thereby
are referred to herein collectively as the “Transactions.” This Agreement, the
Registration Rights Agreement and the Indenture are referred herein collectively
as the “Purchase Documents.”
 

--------------------------------------------------------------------------------


 
(F)    The Company has prepared a confidential information memorandum relating
to the Offering, dated the date hereof relating to the Offering (including
annexes, exhibits and schedules thereto and documents incorporated by reference
therein, the “CIM”).
 
NOW, THEREFORE, each of the Company Parties hereby agrees and, the Purchasers
hereby severally agree as follows:
 
1. 
PURCHASE AND SALE OF SECURITIES.

 
(a)   Purchase and Sale of Securities.
 
(i)    Closing.  Subject to the satisfaction (or waiver) of the conditions set
forth in Sections 5 and 6, at the closing of the Offering (the “Closing”), the
Company shall issue and sell to the several Purchasers, and the Purchasers
severally agree to purchase from the Company on the Closing Date (as defined
below), the principal amount of Notes and the Shares (free and clear of all
liens and encumbrances) set forth in Schedule I hereto; provided, however, that
if the number of Shares to be issued to a Purchaser pursuant to Schedule I would
result in such Purchaser (together with its affiliates) owning 10% or more of
the outstanding shares of common stock of Parent, such Purchaser will instead
receive a reduced number of Shares (such reduction made pro rata with any of its
affiliates also purchasing Notes) such that it will own the greatest number of
shares (rounded down to the nearest whole share) that it (together with its
affiliates) can own at the Closing and still remain below ownership of 10% of
the outstanding common stock of the Parent. The Closing shall occur at the
offices of Vinson & Elkins LLP, First City Tower, 1001 Fannin Street, Suite
2500, Houston, Texas 77002-6760.
 
(ii)    Determination of Closing Date.  The date and time of the Closing (the
“Closing Date”) shall be 10:00 a.m., New York City time, on October 2, 2009 (or
such later date as is mutually agreed to by the Company and the Purchasers);
provided, however, that if the Closing has not taken place on such Closing Date
because of a failure to satisfy one or more of the conditions specified in
Section 5 or Section 6 hereof, “Closing Date” shall mean 10:00 a.m., New York
City time, on the first day that is not a Saturday, a Sunday or other day on
which commercial banks in New York, New York are required or authorized by law
to remain closed (a “Business Day”) following the satisfaction (or waiver) of
all such conditions after notification by the Company to the Purchasers of the
satisfaction (or waiver) of such conditions (but in no event later than October
15, 2009 without the consent of each of the Purchasers).
 
(iii)    Purchase Price.  The purchase price for the Securities to be purchased
by the several Purchasers at the Closing (in the aggregate, the “Purchase
Price”) shall be as set forth on Schedule I hereto and the payment of the
Purchase Price shall be made by the Purchasers by wire transfer of immediately
available funds in accordance with the instructions provided in Schedule II
hereto
 
2. 
PURCHASERS’ REPRESENTATIONS AND WARRANTIES.

 
Each Purchaser represents and warrants, severally and not jointly, that:
 
(a)    No Public Sale or Distribution.  The Purchaser is acquiring the
Securities for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof in a manner that would
violate the Securities Act; provided, however, that by making the
representations herein, the Purchaser does not agree to hold any of the
Securities for any minimum or other specific term and reserves the right to
dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption under the Securities Act and, with
respect to the Notes, subject to the terms of the Notes and the Indenture.  The
Purchaser is acquiring the Securities hereunder in the ordinary course of its
business.  The Purchaser does not presently have any agreement or understanding,
directly or indirectly, with any Person to distribute any of the Securities.  As
used in this Agreement, “Person” means an individual, a limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.
 
2

--------------------------------------------------------------------------------


 
(b)    Purchaser Status.  Each of the Purchasers acknowledges that it is one of
the following:
 
(i)    an institutional “accredited investor” as defined in Rule 501(a)(1), (2),
(3) or (7) of Regulation D; or
 
(ii)    a “qualified institutional buyer” as defined in Rule 144A(a)(1) under
the Securities Act.
 
Such Purchaser also acknowledges that it has the knowledge and experience in
financial and business matters as are necessary in order to evaluate the merits
and risks of an investment in the Securities.  Such Purchaser understands that
the acquisition of the Securities is a speculative investment and involves
substantial risks and the Purchaser could lose its entire investment in the
Securities.
 
(c)    Reliance on Exemptions.  The Purchaser understands that the Securities
are being offered and sold in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Purchasers’ compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Purchasers set forth herein in order
to determine the availability of such exemptions and the eligibility of the
Purchasers to acquire the Securities.
 
(d)    Information.  The Purchaser and its advisors, if any, have (i) had access
to the Company SEC Documents (as defined below) and (ii) been afforded the
opportunity to ask questions of the Company.  The Purchaser understands that its
investment in the Securities involves a high degree of risk and is able to bear
the economic risk of such investment.  The Purchaser has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of its investment in the Securities and has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Securities.
 
(e)    No Governmental Review.  The Purchaser understands that no United States
agency or any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of the investment in the Securities nor have such authorities passed upon or
endorsed the merits of the offering of the Securities.
 
(f)    Transfer or Resale.  The Purchaser understands that: (i) the Securities
have not been and will not be registered under the Securities Act or any state
securities laws; and (ii) the Purchaser agrees that if it decides to offer, sell
or otherwise transfer any of the Securities, such Securities may be offered,
sold or otherwise transferred only: (A) pursuant to an effective registration
statement under the Securities Act; (B) to the Company; (C) outside the United
States in accordance with Regulation S under the Securities Act and in
compliance with local laws; or (D) within the United States (1) in accordance
with the exemption from registration under the Securities Act and in compliance
with any applicable state securities laws, or (2) in a transaction that does not
require registration under the Securities Act or applicable state securities
laws.
 
(g)    Legends.  The Purchaser understands that upon the original issuance
thereof, and until such time as the same is no longer required under applicable
requirements of the Securities Act or applicable state securities laws, (A) the
certificates or other instruments representing the Notes and all certificates or
other instruments issued in exchange therefor or in substitution thereof, shall
bear the legend(s) set forth in the Indenture, and that the Company will make a
notation on its records and give instructions to the Trustee in order to
implement the restrictions on transfer of the Notes, set forth and described
therein, and (B) the Share certificates shall bear the legend set forth below:
 
“THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE OR NON-U.S. SECURITIES LAWS.
NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED,
SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
UNITED STATES ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT
FROM, OR NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.
 
3

--------------------------------------------------------------------------------




THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF (1) REPRESENTS THAT (A) IT
IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT (“RULE 144A”)), OR (B) IT IS AN INSTITUTIONAL “ACCREDITED
INVESTOR” WITHIN THE MEANING OF SUBPARAGRAPH (a)(1), (2), (3) OR (7) OF RULE 501
UNDER THE SECURITIES ACT, AND (2) AGREES TO OFFER, SELL OR OTHERWISE TRANSFER
SUCH SECURITY, PRIOR TO THE DATE (THE “RESALE RESTRICTION TERMINATION DATE”)
WHICH IS SIX MONTHS (OR SUCH SHORTER PERIOD AS MAY BE PRESCRIBED BY RULE 144 (OR
ANY SUCCESSOR PROVISION THEREOF) UNDER THE SECURITIES ACT) AFTER THE LATER OF
THE ORIGINAL ISSUE DATE HEREOF AND THE LAST DATE ON WHICH THE COMPANY OR ANY
AFFILIATE OF THE COMPANY WAS THE OWNER OF THIS SECURITY, ONLY (A) TO THE COMPANY
OR ANY OF ITS SUBSIDIARIES, (B) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS
BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (C) FOR SO LONG AS THE
SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A, TO A PERSON IT
REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A, (D) TO AN “ACCREDITED INVESTOR” WITHIN THE MEANING OF
SUBPARAGRAPH (a)(1), (2), (3) OR (7) OF RULE 501 UNDER THE SECURITIES ACT THAT
IS ACQUIRING THE SECURITY FOR ITS OWN ACCOUNT, OR FOR THE ACCOUNT OF SUCH AN
INSTITUTIONAL ACCREDITED INVESTOR, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW
TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY DISTRIBUTION IN VIOLATION OF
THE SECURITIES ACT OR (E) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND THE SECURITIES LAWS OF ANY
OTHER JURISDICTION, INCLUDING ANY STATE OF THE UNITED STATES, SUBJECT TO THE
COMPANY'S AND THE TRUSTEE'S, OR TRANSFER AGENT'S, AS APPLICABLE, RIGHT PRIOR TO
ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSES (D) OR (E) TO REQUIRE THE
DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION
REASONABLY SATISFACTORY TO EACH OF THEM. THIS LEGEND WILL BE REMOVED UPON THE
REQUEST OF THE HOLDER AFTER THE RESALE RESTRICTION TERMINATION DATE.”;


and that the Parent will make a notation on its records and give instructions to
the transfer agent for its Shares in order to implement the restrictions on
transfer of the Shares set forth and described herein.
 
(h)    Validity; Enforcement.  The Purchaser has all necessary power and
authority to execute and deliver this Agreement and the Registration Rights
Agreement and to perform its obligations hereunder and thereunder; this
Agreement and the Registration Rights Agreement have been duly authorized by the
Purchaser, and, when executed and delivered by the Purchaser, will constitute a
valid and binding agreement of the Purchaser, enforceable against the Purchaser
in accordance with its terms, except as such enforceability may be limited by
general principles of equity or by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
 
4

--------------------------------------------------------------------------------


 
(i)    Residency.  For purposes of U.S. securities laws, the Purchaser is a
resident of the jurisdiction specified with respect to such Purchaser on Annex A
hereto.
 
(j)    Suitability and Reliance on Own Advisors.  The Purchaser has carefully
considered, and has, to the extent the Purchaser deems necessary, discussed with
the Purchaser’s own professional legal, tax and financial advisers the
suitability of an investment in the Securities for the Purchaser’s particular
tax and financial situation, and the Purchaser has determined that the
Securities are a suitable investment for the Purchaser.  Such Purchaser has not
relied upon the Company Parties or its advisers for legal or tax advice.
 
3. 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY PARTIES.

 
In addition to the other representations, warranties and agreements contained in
the Agreement, each of the Company Parties hereby represents, warrants and
agrees with, the Purchasers as follows:
 
(a)    SEC Filings and the Sarbanes-Oxley Act.  
 
(i)    The Company Parties have filed with or furnished to the Commission all
reports, schedules, forms, statements, prospectuses, registration statements and
other documents required to be filed or furnished by the Company Parties since
June 30, 2007 (collectively, together with any exhibits and schedules thereto
and other information incorporated therein, the “Company SEC Documents”).
 
(ii)    As of its filing date (and as of the date of any amendment), each
Company SEC Document complied, and each Company SEC Document filed subsequent to
the date hereof will comply, in all material respects with the applicable
requirements of the Securities Act and the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission (collectively, the
“Exchange Act”), as the case may be.
 
(iii)    As of its filing date (or, if amended or superseded by a filing prior
to the date hereof, on the date of such filing), each Company SEC Document filed
pursuant to the Exchange Act, and the CIM (together with the Company SEC
Documents, the “Company Documents”) did not, and each Company SEC Document filed
subsequent to the date hereof will not, contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
 
(b)    The Transaction Documents.  Each of the Company Parties has all necessary
power and authority to execute and deliver the Transaction Documents to which it
is a party and to perform its respective obligations thereunder; each of the
Transaction Documents has been duly authorized by the Company Parties, as the
case may be, and, when executed and delivered by the Company Parties, as the
case may be, will constitute a valid and binding agreement of the Company
Parties, as the case may be, enforceable against the Company Parties, as the
case may be, in accordance with its terms, except as such enforceability may be
limited by general principles of equity or by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies; and the Indenture, when executed and delivered by the Company Parties
will meet the requirements for qualification under the Trust Indenture Act of
1939, as amended, and the rules and regulations of the Commission thereunder
(collectively, the “Trust Indenture Act”).
 
(c)    The Securities.  The Company has all necessary power and authority to
execute, issue and deliver the Securities; the Securities have been duly
authorized for issuance and sale by the Company, the Notes will be in the form
contemplated by the Indenture and, when the Notes are executed, authenticated
and issued in accordance with the terms of the Indenture and delivered to and
paid for by the Purchasers pursuant to this Agreement, will constitute valid and
binding obligations of the Company, entitled to the benefits of the Indenture,
enforceable against the Company in accordance with their terms, except as such
enforceability may be limited by general principles of equity or by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies; and the Shares, when issued in accordance with
the terms of this Agreement, will be fully paid and non-assessable and will not
have been issued in violation of any pre-emptive or similar rights.
 
5

--------------------------------------------------------------------------------


 
(d)    The Guarantees.  Each of the Guarantors has all necessary power and
authority to execute, issue and deliver its respective Guarantee; the Guarantees
have been duly authorized for issuance and sale by each of the Guarantors, will
be in the form contemplated by the Indenture and, when executed and the
Guarantees issued in accordance with the terms of the Indenture, will constitute
valid and binding obligations of each of the Guarantors, entitled to the
benefits of the Indenture, enforceable against each of the Guarantors in
accordance with their terms, except as such enforceability may be limited by
general principles of equity or by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
 
(e)    The Exchange Notes and Related Guarantees.  Each of the Company Parties
has all necessary power and authority to execute, issue and deliver the Exchange
Notes and the related Guarantees to which they are a party; the Exchange Notes
and the related Guarantees have been duly authorized for issuance and sale by
the Company Parties, as the case may be, will be in the form contemplated by the
Indenture and, when executed, authenticated and issued in accordance with the
terms of the Indenture and delivered to and exchanged for the Notes and the
related Guarantees, as the case may be, will constitute valid and binding
obligations of the Company Parties, as the case may be, entitled to the benefits
of the Indenture, enforceable against the Company Parties, as the case may be,
in accordance with their terms.
 
(f)    No Material Adverse Change.  Except as otherwise disclosed in the CIM,
and for the period from and after the date of the CIM through the Closing Date:
(i) since June 30, 2009, there has been no material adverse change, or any
development that could reasonably be expected to result in a material adverse
change, in the condition, financial or otherwise, or in the earnings, business
or operations, whether or not arising from transactions in the ordinary course
of business, of the Company and its subsidiaries, considered as one entity or
Parent and its subsidiaries (any such change is called a “Material Adverse
Change”); (ii) Parent, Intermediate Holdco or the Company and its subsidiaries,
considered as one entity, have not incurred any material liability or obligation
(including any off-balance sheet obligation), indirect, direct or contingent,
not in the ordinary course of business nor entered into any material transaction
or agreement not in the ordinary course of business; and (iii) there has been no
dividend or distribution of any kind declared, paid or made by the Company,
Intermediate Holdco, or Parent, except for dividends paid to the Company or
other subsidiaries, any of the Company’s subsidiaries on any class of capital
stock or repurchase or redemption by the Company or Parent or any of its
subsidiaries of any class of capital stock.
 
(g)    Going Concern of Company.  On the Closing Date, after giving effect to
the offering and sale of the Securities and the application of the proceeds
thereof as described in the CIM, and the other transactions contemplated
thereby, (i) the fair value and present fair saleable value of the assets of the
Company and its subsidiaries on a going concern basis will exceed the sum of its
stated liabilities and identified contingent liabilities; and (ii) each of the
Company and its subsidiaries will not be (a) left with unreasonably small
capital with which to carry on its business as it is proposed to be conducted,
(b) unable to pay its debts (contingent or otherwise) as they mature or (c)
otherwise insolvent.  In computing the amount of such contingent liabilities at
any time, such liabilities will be computed at the amount that, in the light of
all the facts and circumstances existing at such time, represent the amount that
can reasonably be expected to become an actual or matured liability.
 
(h)    Independent Accountants.  UHY, LLP, who have expressed their opinion with
respect to the financial statements of the Parent (which includes the related
notes thereto) included in the Parent’s Form 10-K for the year ended June 30,
2009 are (i) independent public or certified public accountants as required by
the Exchange Act, (ii) in compliance with the applicable requirements relating
to the qualification of accountants under Rule 2-01 of Regulation S-X and (iii)
a registered public accounting firm as defined by the Public Company Accounting
Oversight Board whose registration has not been suspended or revoked and who has
not requested such registration to be withdrawn.
 
(i)    Preparation of the Financial Statements.  The financial statements
contained in the CIM, present fairly in all material respects the consolidated
financial position of the Parent and its subsidiaries as of and at the dates
indicated and the results of each of their respective operations and cash flows
for the periods specified.  All such financial statements have been prepared in
conformity in all material respects with generally accepted accounting
principles (“GAAP”) applied on a consistent basis throughout the periods
involved, except as otherwise stated in the CIM.  The financial data set forth
in the CIM, and the financial data set forth or to be set forth in the CIM will
as of its date, fairly present the information set forth therein on a basis
consistent with that of the audited and unaudited financial statements contained
in the CIM.
 
6

--------------------------------------------------------------------------------


 
(j)    Incorporation and Good Standing of the Company Parties.  Each of the
Company Parties has been duly incorporated or organized and is validly existing
as a corporation, partnership or limited liability company, as applicable, in
good standing under the laws of the jurisdiction of its incorporation or
organization and has the power and authority (corporate or other) to own, lease
and operate its properties and to conduct its business as described in the CIM
as of its date, and to enter into and perform its obligations under each of the
Transaction Documents to which it is a party.  Each of the Company Parties is
duly qualified as a foreign corporation, partnership or limited liability
company, as applicable, to transact business and is in good standing in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure to be so qualified would not, individually or in the aggregate, have a
material adverse effect on the financial position, stockholders’ equity, results
of operations or business of the Company or Parent (a “Material Adverse
Effect”).  All of the issued and outstanding capital stock or other equity or
ownership interest of each of the Subsidiary Guarantors has been duly authorized
and validly issued, is fully paid and nonassessable and is owned by the Company,
directly or through subsidiaries, free and clear of any security interest,
mortgage, pledge, lien, charge, encumbrance or adverse claim, except as
disclosed in the CIM.  Parent does not, directly or indirectly, own any
securities of any entity other than Energy XXI (US Holdings) Limited,
Intermediate Holdco, the Company and each of their subsidiaries.  The Company
does not own or control, and as of the Closing Date, the Company will not own or
control, directly or indirectly, any corporation, association or other entity
other than the subsidiaries listed on Annex B hereto, nor does the Company hold
any equity or debt securities or other interests in any other entity, other than
as set forth in Annex B hereto.
 
(k)    Capitalization and Other Capital Stock Matters.  The capitalization of
the Company and its subsidiaries presented on a consolidated basis in the CIM
under the caption “Capitalization” under the column “Actual” is a fair summary
of such capitalization in all material respects.  All the outstanding shares of
capital stock in the Company have been duly authorized and validly issued, are
fully paid and nonassessable and were not issued in violation of any preemptive
or subscription rights.  There are no options, calls, warrants or convertible or
exchangeable securities, or conversion, preemptive, subscription or other
rights, or agreements, arrangements or commitments, in any such case, obligating
or which may obligate the Company to issue, sell, purchase, return or redeem any
shares of its capital stock or securities convertible into or exchangeable for
any shares of its capital stock, other than as described in the CIM.  There are
no shares of any capital stock of the Company reserved for issuance, other than
as described in the CIM.  There are no capital appreciation rights, phantom
stock plans, securities with participation rights or features, or similar
obligations and commitments of the Company, other than as described in the
CIM.  There are no capital contributions with respect to the Company that are
owed or that have been called which have not been capitalized.
 
(l)    Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required.  None of the Company Parties (i) is in violation of its
charter or by laws, (ii) is in default (or, with the giving of notice or lapse
of time, would be in default or constitute a default) (“Default”) under any
indenture, mortgage, loan or credit agreement, note, contract, franchise, lease
or other instrument to which any of the Company Parties is a party or by which
it or any of them may be bound, or to which any of the property or assets of the
Company Parties is subject (each, an “Existing Instrument”), or (iii) is in
violation of any law, administrative regulation or administrative or court
decree applicable to any of the Company Parties except with respect to clauses
(ii) and (iii) of this sentence, for such Defaults or violations as would not,
individually or in the aggregate, result in a Material Adverse Effect.  The
Company Parties’ execution, delivery and performance of the Transaction
Documents to which they are a party and the consummation of the Transactions,
including the issuance and sale of the Securities, (x) will not result in any
violation of the provisions of the charter or bylaws of any of the Company
Parties, (y) will not conflict with or constitute a breach of, or Default or a
Debt Repayment Triggering Event (as defined below) under, or result in the
creation or imposition of any security interest, mortgage, pledge, lien, charge,
encumbrance or adverse claim upon any property or assets of any of the Company
Parties pursuant to, or require the consent of any other party to any Existing
Instrument or any other third party and (z) will not result in any violation of
any law, administrative regulation or administrative or court decree applicable
to any of the Company Parties except with respect to clauses (y) and (z) of this
sentence, for such conflicts, breaches, Defaults, Debt Repayment Triggering
Events or violations as would not, individually or in the aggregate, result in a
Material Adverse Effect.  As used herein, a “Debt Repayment Triggering Event”
means any event or condition that gives, or with the giving of notice or lapse
of time would give, the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by the Company Parties.
 
7

--------------------------------------------------------------------------------


 
(m)    Regulatory Approval.  No consent, approval, authorization or other order
of, or registration or filing with, any court or other governmental or
regulatory authority or agency, is required for each of the Company Parties’
execution, delivery and performance of the Transaction Documents to which it is
a party and consummation of the Transactions, except (i) with respect to the
transactions contemplated by the Registration Rights Agreement or the filing of
a Current Report on Form 8-K with the Commission as may be required under the
Securities Act and the Exchange Act, as the case may be, (ii) as required by the
state securities or “blue sky” laws, and (iii) for such consents, approvals,
authorizations, orders, filings or registrations that have been obtained or made
and are in full force and effect except as would not have a Material Adverse
Effect.
 
(n)    No Material Actions or Proceedings.  Except as otherwise disclosed in the
CIM, there are no legal or governmental actions, suits or proceedings pending
or, to the best of the Company’s knowledge, (i) threatened against or affecting
any of the Company Parties, (ii) which has as the subject thereof any officer or
director of, or property owned or leased by, the Company Parties, or (iii)
relating to environmental or discrimination matters, where in any such case (A)
any such action, suit or proceeding, if so determined adversely, would
reasonably be expected to result in a Material Adverse Effect or adversely
affect the consummation of the Transactions or (B) any such action, suit or
proceeding is or would be material in the context of the offer and sale of
Securities.  No material labor dispute with the employees of any of the Company
Parties, or with the employees of any principal supplier of the Company Parties,
exists or, to the best of the Company’s knowledge, is threatened or imminent.
 
(o)    All Necessary Permits, etc.  Except as otherwise disclosed in the CIM,
each of the Company Parties possesses such valid and current certificates,
authorizations or permits issued by the appropriate state, federal or other
applicable regulatory agencies or bodies and such valid licenses or other rights
to use all databases, geological data, geophysical data, engineering data,
seismic data, maps and other technical information, in each case, necessary to
conduct their respective businesses, and neither the Company nor any Guarantor
has received, or has any reason to believe that it has received or will receive,
any notice of proceedings relating to the revocation or modification of, or
non-compliance with, any such certificate, authorization or permit which, singly
or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would result in a Material Adverse Effect.
 
(p)    Title to Properties.  Each of the Company Parties has (i) generally
satisfactory title to its oil and gas properties, title investigations having
been carried out by the Company Parties in accordance with the practice in the
oil and gas industry in the areas in which the Company Parties operate except
as, in each case, would not result in a Material Adverse Effect, (ii) good and
marketable title to all other real property owned by it to the extent necessary
to carry on its business and (iii) good and marketable title to all personal
property owned by it, in each case free and clear of all liens, encumbrances and
defects except such as are described in the CIM or such as do not materially
affect the value of the properties of the Company Parties, considered as one
enterprise, and do not interfere with the use made and proposed to be made of
such properties, by the Company Parties, considered as one enterprise; and all
of the leases and subleases material to the business of the Company Parties,
considered as one enterprise, and under which the Company Parties hold
properties described in the CIM, are in full force and effect, and none of the
Company Parties has any notice of any material claim of any sort that has been
asserted by anyone adverse to the rights of any of the Company Parties under any
of the leases or subleases mentioned above, or affecting or questioning the
rights of any of the Company Parties to the continued possession of the leased
or subleased premises under any such lease or sublease.
 
(q)    Gas Imbalances; Prepayments.  On a net basis there are no gas imbalances,
take-or-pay or other prepayments that would require the Parent or any of its
subsidiaries to deliver Hydrocarbons produced from the Oil and Gas Properties at
some future time without then or thereafter receiving full payment therefor
exceeding one-half bcf of gas (on an mcf equivalent basis) in the aggregate,
other than as disclosed in the CIM or as would not result in a Material Adverse
Effect.
 
8

--------------------------------------------------------------------------------


 
(r)    Tax Law Compliance.  Except as disclosed in the CIM, the Company Parties
have duly filed all necessary tax returns and have paid all taxes that have
become due and payable except such taxes that are being contested in good faith
and by appropriate proceedings and for which adequate reserves have been
recorded in accordance with GAAP.  The Company has made adequate charges,
accruals and reserves in the applicable financial statements referred to in
Section 3(i) above in respect of all taxes for all periods as to which the tax
liability of the Company or any of its subsidiaries has not been finally
determined, other than as disclosed in the CIM or as would not result in a
Material Adverse Effect.  There are no liens for taxes (except for statutory
liens for taxes that have not become due) on the assets of the Company or any of
its subsidiaries
 
(s)    Compliance with Environmental Laws.  Except as described in the CIM or as
would not, singly or in the aggregate, result in a Material Adverse Effect, (i)
neither the Company nor any of its subsidiaries is in violation of any federal,
state or local statute, law, rule, regulation, ordinance, code, policy or rule
of common law or any judicial or administrative interpretation thereof,
including any judicial or administrative order, consent, decree or judgment,
relating to pollution or protection of human health, the environment (including,
without limitation, ambient air, surface water, groundwater, land surface or
subsurface strata) or wildlife, including, without limitation, laws and
regulations relating to the release or threatened release of chemicals,
pollutants, contaminants, wastes, toxic substances, hazardous substances,
petroleum or petroleum products (collectively, “Hazardous Materials”) or to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials (collectively, “Environmental
Laws”), (ii) the Company Parties have all permits, authorizations and approvals
required under any applicable Environmental Laws and are each in compliance with
their requirements, (iii) there are no pending or threatened administrative,
regulatory or judicial actions, suits, demands, demand letters, claims, liens,
notices of noncompliance or violation, investigation or proceedings relating to
any Environmental Law against any of the Company Parties, and (iv) there are no
events or circumstances that might reasonably be expected to form the basis of
an order for clean-up or remediation, or an action, suit or proceeding by any
private party or governmental body or agency, against or affecting any of the
Company Parties relating to Hazardous Materials or any Environmental Laws.
 
(t)    Compliance with Laws.  The Company has not been advised, and has no
reason to believe, that it and each of the Guarantors are not conducting
business in compliance with all applicable laws, rules and regulations of the
jurisdictions in which it is conducting business, except where failure to be so
in compliance would not result in a Material Adverse Effect.
 
(u)    Company Parties Not an “Investment Company”.  Neither the Company nor any
Guarantor is, and after receipt of payment for the Securities, will be, an
“investment company” within the meaning of Investment Company Act of 1940, as
amended, and the rules and regulations of the Commission thereunder.
 
(v)    Brokers.  Except for Breakpoint Assets, there is no broker, finder or
other party that is entitled to receive from the Company any brokerage or
finder’s fee or other fee or commission in connection with the negotiations
leading to this Agreement or consummation of the Transactions.
 
(w)    No Registration Required Under the Securities Act.  Assuming the accuracy
of the representations and warranties of the Purchasers contained in this
Agreement and the compliance of such parties with the agreements set forth
herein, it is not necessary, in connection with the issuance and sale of the
Securities, in the manner contemplated by the Transaction Documents and the CIM,
to register the Securities under the Securities Act or to qualify the Indenture
under the Trust Indenture Act.
 
(x)    QIBs and Accredited Investors.  The Company will not offer or sell any of
the Securities to any person whom it reasonably believes is not (i) a “qualified
institutional buyer” as defined in Rule 144A (“QIBs”) or (ii) an institutional
“accredited investor” (as defined in clauses (1), (2), (3) and (7) of Rule
501(a) of Regulation D).
 
9

--------------------------------------------------------------------------------


 
(y)    Purchasers; Compliance With Rule 502(d).  The Company will exercise
reasonable care to ensure that the Purchasers are not “underwriters” within the
meaning of Section 2(a)(11) of the Securities Act and, without limiting the
foregoing, that such purchases will comply with Rule 502(d) under the Securities
Act.
 
(z)    No General Solicitation.  None of the Company Parties or, to the
knowledge of the Company, any person that directly, or indirectly through one or
more intermediaries, controls, or is controlled by, or is under common control
with a Company Party (an “Affiliate”) have engaged, or will engage, directly or
indirectly in any form of “general solicitation” or “general advertising” in
connection with the offering of the Securities (as those terms are used in
Regulation D) or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act.  None of the Company Parties have entered,
or will enter, into any arrangement or agreement with respect to the
distribution of the Securities, except for this Agreement, the Indenture and the
Registration Rights Agreement, and the Company agrees not to enter into any such
arrangement or agreement.
 
(aa)    No Offer and Sale Within Six Months.  None of the Company Parties nor
any of their respective Affiliates have sold or issued any security of the same
or similar class or series as any of the Securities that would be required to be
integrated with any of the Securities in a manner that would require
registration under the Securities Act during the six-month period preceding the
earlier of the date of this Agreement and the Closing Date, including any sales
pursuant to Rule 144A, Regulation D or Regulation S.  None of Parent,
Intermediate Holdco, the Company nor any of its Affiliates have any intention of
making, and will not make, an offer or sale of any securities that would be
required to be integrated with the Securities in a manner that would require
registration under the Securities Act, for a period of six months after the date
of this Agreement, except for the offering of Securities as contemplated by this
Agreement and the Registration Rights Agreement.  As used in this paragraph, the
terms “offer” and “sale” have the meanings specified in Section 2(a)(3) of the
Securities Act.
 
(bb)    Margin Regulation.  No part of the proceeds from the sale of the
Securities hereunder will be used, directly or indirectly, for the purpose of
buying or carrying any margin stock within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System (12 CFR 221), or for the
purpose of buying or carrying or trading in any securities under such
circumstances as to involve the Company in a violation of Regulation X of said
Board (12 CFR 224) or to involve any broker or dealer in a violation of
Regulation T of said Board (12 CFR 220).  The Company is not engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any margin stock.  As used in
this Section, the terms “margin stock” and “purpose of buying or carrying” shall
have the meanings assigned to them in said Regulation U.
 
4. 
COVENANTS.

 
(a)    Reasonable Best Efforts.  Each party shall use its reasonable best
efforts to timely satisfy each of the conditions to be satisfied by it as
provided in Sections 5 and 6 of this Agreement.
 
(b)    Form D.  The Company agrees to file a Form D with respect to the
Securities as required under Regulation D and to comply with any applicable
state securities and “Blue Sky” laws in connection with the sale of the
Securities.
 
(c)    Use of Proceeds.  The net proceeds from the sale of the Securities will
be used by the Company in the manner described in the CIM under the caption
titled “Use of Proceeds.”
 
(d)    Fees and Expenses.  Except as otherwise set forth in the work letter
agreement between the Company and MSD Capital, L.P. dated as of June 30, 2009,
as such may be amended from time to time (the “Work Letter”), each party to this
Agreement shall bear its own expenses in connection with the sale of the
Securities to the Purchasers.
 
(e)    Publicity.  The Purchasers agree that they will not issue any press
release or otherwise make any public statement, filing or other communication
regarding the offering or the business, operations or financial condition of
Parent or the Company without the prior consent of the Company, except to the
extent required by law or legal process, in which case such Purchaser shall
provide the Company with prior notice of such disclosure.  Parent and the
Company agree that they will not publicly disclose the names of the Purchasers
or include the names of the Purchasers, without the prior consent of the
Purchasers, in any press release or other public statement, filing or other
communication, except (a) in any registration statement in which such Purchaser
is identified as a selling securityholder, or (b) to the extent required by law
or legal process (including but not limited to by the filing of one or more Form
D’s with the Commission regarding the Offering), in which case the Purchasers
shall be given reasonable advance notice of the anticipated disclosure and a
reasonable opportunity to seek confidential treatment of, or to contest, such
anticipated disclosure.
 
10

--------------------------------------------------------------------------------


 
(f)    Withholding Taxes.  The Purchasers shall deliver to the Company a
properly completed and duly executed applicable Internal Revenue Service Form
W-8 or W-9, as applicable.  The Purchasers will provide replacement forms on the
obsolescence of such forms or inaccuracy of any information thereon.
 
(g)    Ratings.  The Company will cause the Notes to be rated by one or both of
Moody’s Investors Service, Inc. and/or Standard & Poor’s Rating Services
(together, the “Ratings Agencies”) within six months of the Closing Date;
provided, that in the event at least one of the Ratings Agencies shall not have
issued its rating with respect to the Notes by the end of such period due to a
failure by the Company to use its best efforts to cause such a rating, including
by delaying its response(s) to any request for information or similar requests
by one or both of the Ratings Agencies, then the cash component of the interest
on the Notes shall be increased by 50 basis points during the period commencing
on the date that is six months from the Closing Date until the date on which at
least one of the Ratings Agencies shall have issued its rating with respect to
the Notes.
 
5. 
CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 
The obligation of the Company hereunder to issue and sell the Securities to the
Purchasers at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion by providing the Purchasers with prior
written notice thereof.
 
(a)    The representations and warranties of the Purchaser shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date, which shall be true and correct as of such date),
and the Purchaser shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Purchaser at or
prior to the Closing Date.
 
(b)    No injunction, restraining order or order of any nature by a governmental
authority shall have been issued as of the Closing Date that would prevent or
materially interfere with the consummation of the Offering or any of the
transactions contemplated thereby; and no stop order suspending the
qualification or exemption from qualification of any of the Securities in any
jurisdiction shall have been issued and no proceeding for that purpose shall
have been commenced or, to the knowledge of the Purchasers after reasonable
inquiry, be pending or contemplated as of the Closing Date.
 
(c)    At least $50.0 million in aggregate principal amount of Notes shall have
been sold by the Company to the Purchasers.
 
(d)    No action shall have been taken and no statute, rule, regulation or order
shall have been enacted, adopted or issued by any federal, state or foreign
governmental or regulatory authority of competent jurisdiction that would, as of
the Closing Date, render impossible the issuance or sale of the Securities; and
no injunction or order of any federal, state or foreign court shall have been
issued that would, as of the Closing Date, prevent the issuance or sale of the
Securities.
 
(e)    The offer by the Company to exchange a minimum of $312 million principal
amount of its existing Senior Notes for new Series A 16% Second Lien Notes and
related solicitation of consents to amend certain terms of the indenture
governing the Senior Notes (the “Exchange Offer and Consent Solicitation”) shall
have been simultaneously consummated in accordance with the terms described in
the CIM.
 
11

--------------------------------------------------------------------------------


 
(f)    Any amendment to the Credit Agreement necessary for the purpose of
allowing the Transactions shall have been duly executed and delivered by all
parties thereto prior to the date of this Agreement and shall be in full force
and effect.
 
6. 
CONDITIONS TO THE PURCHASERS’ OBLIGATION TO PURCHASE.

 
The several obligations of the Purchasers hereunder to purchase the Securities
at the Closing are subject to the satisfaction, at or before the Closing Date,
of each of the following conditions, provided that these conditions are for the
Purchasers’ sole respective benefit and may be waived by the Purchasers at any
time in their sole discretion (each with respect to itself only) by providing
the Company with prior written notice thereof:
 
(a)    Each of the Company Parties and the Trustee shall have duly executed and
delivered, or caused to be delivered, to the Purchasers (i) each of the
Transaction Documents to which it is a party and (ii) the Securities being
purchased by the Purchasers at the Closing pursuant to this Agreement, in each
case in form and substance satisfactory to the Purchasers or their agents.  The
Intercreditor Agreement shall have been duly executed and delivered by all
parties thereto.  Any amendment to the Credit Agreement necessary for the
purpose of allowing the Transactions shall have been duly executed and delivered
by all parties thereto prior to the date of this Agreement and shall be in full
force and effect.
 
(b)    The Transactions shall have been consummated in accordance with their
terms and in accordance with the applicable Transaction Documents and as
described in the CIM.
 
(c)    The Exchange Offer and Consent Solicitation shall have been
simultaneously consummated in accordance with the terms described in the CIM.
 
(d)    Parent shall, concurrently with the Exchange Offer and Consent
Solicitation, contribute and/or cause its subsidiaries to contribute, as equity
all of the aggregate $126.0 million face amount of Senior Notes held by Parent
and/or its subsidiaries to the Company which will immediately upon receipt
cancel all of such Senior Notes.
 
(e)    On the Closing Date, the Purchasers shall have received the opinions of
Vinson & Elkins LLP, counsel for Parent and the Company, Appleby Global, Bermuda
counsel for Parent, Looper, Reed & McGraw, P.C., counsel for Parent and the
Company, and Phelps Dunbar LLP, counsel for Parent and the Company and in each
case dated as of the Closing Date, substantially to the effect set forth on
Annexes C-1, C-2, C-3 and C-4, respectively.
 
(f)    The Company Parties shall have each delivered to the Purchasers a
certificate evidencing qualification by such entity as a foreign corporation and
good standing issued by the Secretaries of State (or comparable office) of each
of the jurisdictions in which the Company Parties operate as of a date within 30
days prior to the Closing Date.
 
(g)    The Company Parties shall have delivered to the Purchasers a certificate,
executed by the Secretary of each of the Company Parties, and dated as of the
Closing Date, as to (i) the resolutions consistent with Sections 3(b), 3(c),
3(d) and 3(e) as adopted by Board of Directors of each such entity in a form
reasonably acceptable to the Purchasers, and (ii) the memorandum of association,
the certificate of incorporation and bylaws, or other organizational documents
of each such entity.
 
(h)    The representations and warranties of the Company Parties contained
herein shall be true and correct as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date), and the Company shall have performed, satisfied
and complied in all material respects with the covenants, agreements and
conditions required by the Purchase Documents to be performed, satisfied or
complied with by the Company Parties, as applicable, at or prior to the Closing
Date.  The Purchasers shall have received certificates, executed by an
authorized officer of each of the Parent and the Company, dated as of the
Closing Date, to the foregoing effect.  The statements of the Company Parties
and their respective officers made in any certificates delivered pursuant to
this Agreement may be made only in their official, rather than individual
capacity, and shall be true and correct on and as of the Closing Date.
 
12

--------------------------------------------------------------------------------


 
(i)    No action shall have been taken and no statute, rule, regulation or order
shall have been enacted, adopted or issued by any federal, state or foreign
governmental or regulatory authority of competent jurisdiction that would, as of
the Closing Date, render impossible the issuance or sale of the Securities; and
no injunction or order of any federal, state or foreign court shall have been
issued that would, as of the Closing Date, prevent the issuance or sale of the
Securities.
 
(j)    No Material Adverse Change shall have occurred with respect to Parent,
Intermediate Holdco and/or the Company and its subsidiaries on a consolidated
basis since June 30, 2009.
 
7. 
TERMINATION.

 
This Agreement and the obligations of the Company Parties and the Purchasers set
out herein shall terminate upon the date of the earliest to occur of the
following (such earliest date being the “Termination Date”):
 
(a)    In the event that the Closing shall not have occurred due to the failure
of the Company Parties or the Purchasers to satisfy the conditions set forth in
Sections 5 and 6 above (and the nonbreaching party’s failure to waive such
unsatisfied condition(s)), the nonbreaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on October 15, 2009, unless extended in writing by mutual consent of
the Company and each of the Purchasers; and
 
(b)    The commencement of a voluntary or involuntary case or proceeding by or
against Parent or any of its subsidiaries under any applicable Federal or State
bankruptcy, insolvency, reorganization or other similar law or of any other case
or proceeding to be adjudicated a bankrupt or insolvent, or the consent by any
of them to the entry of a decree or order for relief in respect of any of them
in an involuntary case or proceeding under any such law or to the commencement
of any bankruptcy or insolvency case or  proceeding against any of them, or the
filing by any of them of a petition or answer or consent seeking reorganization
or relief under any applicable Federal or State law, or the consent to the
filing of such petition or to the appointment of or taking possession by a
custodian, receiver, liquidator, assignee, trustee, sequestrator or similar
official of any of such companies or of any substantial part of their respective
properties, or the making by any of them of an assignment for the benefit of
creditors, or the admission in writing of any of their inability to pay their
debts generally as they become due, or the taking of corporate action by any of
such companies in furtherance of any such action.
 
8. 
INDEMNIFICATION.

 
(a)    In consideration of the Purchasers’ execution and delivery of the
Purchase Documents and the issuance of the Notes under the Indenture and the
issuance of the Shares, and acquiring the Securities hereunder and in addition
to all of the other obligations of the Company Parties under this Agreement, the
Company Parties, jointly and severally, shall defend, protect, indemnify and
hold harmless the Purchasers and the Purchasers’ stockholders, partners,
members, officers, directors, employees and direct or indirect investors and any
of the foregoing Persons’ agents or other representatives, including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement (each, an “Indemnitee” and collectively, the “Indemnitees”), as
incurred, from and against any and all actions, causes of action, suits, claims,
losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of, or relating to (i)
any misrepresentation or breach of any representation or warranty made by the
Company in the Purchase Documents or any other certificate, instrument or
document contemplated hereby or thereby, (ii) any untrue statement or alleged
untrue statement of a material fact contained in the CIM (or any amendment or
supplement thereto) or any omission or alleged omission to state therein a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, or (iii) any
breach of any covenant, agreement or obligation of a Company Party contained in
the Purchase Documents or any other certificate, instrument or document
contemplated hereby or thereby.
 
13

--------------------------------------------------------------------------------


 
(b)    Promptly after receipt by an Indemnitee under this Section 8 of notice of
any claim or the commencement of any action or proceeding (including any
governmental investigation), such Indemnitee will, if a claim for
indemnification in respect thereof is to be made against the Company Parties,
notify the Company in writing of the commencement thereof; but the omission to
so notify will not relieve the Company Parties from any liability which they may
have to any Indemnitee to the extent they are not materially prejudiced as a
result thereof.  In case any such action or proceeding is brought against any
Indemnitee, and it notifies the Company of the commencement thereof, the Company
will be entitled to participate therein, and to the extent that it may elect, by
written notice delivered to such Indemnitee promptly after receiving the
aforesaid notice from such Indemnitee, to assume the defense thereof, with
counsel reasonably satisfactory to such Indemnitee; provided, however, that if
the defendants (including any impleaded parties) in any such action include both
the Indemnitee and the Company or another Company Party and the Indemnitee shall
have reasonably concluded that there may be legal defenses available to it
and/or other Indemnitees which are different from or additional to those
available to the Company Parties, the Indemnitee or Indemnitees shall have the
right to select separate counsel to defend such action on behalf of such
Indemnitee or Indemnitees.  Upon receipt of notice from the Company to such
Indemnitee of its election to so appoint counsel to defend such action and
approval by the Indemnitee of such counsel, the Company Parties will not be
liable to such Indemnitee under this Section 8 for any legal or other expenses
subsequently incurred by such Indemnitee in connection with the defense thereof
unless: (i) the Indemnitee shall have employed separate counsel in accordance
with the proviso to the preceding sentence (it being understood, however, that
the Company Parties shall not be liable for the expense of more than one
separate counsel (in addition to any local counsel), approved by the Indemnitee
representing the Indemnitees who are parties to such action); (ii) the Company
shall not have employed counsel reasonably satisfactory to the Indemnitee to
represent the Indemnitee within a reasonable time after notice or commencement
of the action; (iii) the Company has authorized the employment of counsel for
the Indemnitee at the expense of the Company; or (iv) the use of counsel chosen
by the Company to represent the Indemnitee would present such counsel with a
conflict of interest.
 
(c)    The Company Parties will not without the prior written consent of the
Indemnitees, settle or compromise or consent to the entry of any judgment with
respect to any pending or threatened claim, action, suit or proceeding in
respect of which indemnification or contribution may be sought hereunder
(whether or not the Indemnitees are actual or potential parties to such claim or
action) unless such settlement, compromise or consent includes an unconditional
release of each Indemnitee from all liability arising out of such claim, action,
suit or proceeding and does not include an admission of guilt of, or failure to
act by, the Indemnitee, or include any injunctive relief against any
Indemnitee.  Neither the Company nor any other Company Party shall be liable for
any settlement, compromise or the consent to the entry of judgment in connection
with any such action effected without its written consent, but if settled with
its written consent or if there be a final judgment for the plaintiff in any
such action other than a judgment entered with the consent of such Indemnitee,
then the Company Parties shall indemnify and hold harmless any Indemnitee from
and against any loss or liability by reason of such settlement or judgment.
 
(d)    Each Indemnitee shall furnish such information regarding itself or the
claim in question as the Company may reasonably request in writing and as shall
be reasonably required in connection with the defense of such claim and
litigation arising therefrom.
 
(e)    In order to provide for contribution in circumstances in which the
indemnification provided for in this Section 8 is for any reason held to be
unavailable from the indemnifying Company Party, or is insufficient to hold
harmless an Indemnitee under this Section 8, each Company Party shall contribute
to the amount paid or payable by such Indemnitee as a result of such aggregate
losses (i) in such proportion as is appropriate to reflect the relative benefits
received by each Company Party, on the one hand, and each Indemnitee, on the
other hand, in connection with the Transactions, or (ii) if such allocation is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) above but also the
relative fault of each Indemnitee, on the one hand, and each Company Party, on
the other hand, in connection with the statements or omissions that resulted in
such losses, as well as any other relevant equitable considerations. The
relative fault of the parties shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company Party or such Purchaser and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission or alleged statement or omission.
 
14

--------------------------------------------------------------------------------


 
(f)    Notwithstanding anything to the contrary herein, the provisions of this
Section 8 are intended solely for the benefit of the Indemnitees and not for the
benefit of, nor may any provision hereby be enforced by, any other Person;
provided that Indemnitees are expressly made third party beneficiaries of this
Section 8.
 
(g)    The obligations of the Company Parties shall survive and continue to be
in full force and effect notwithstanding the termination of this Agreement for a
period of two years from the Termination Date.
 
9. 
MISCELLANEOUS.

 
(a)    Notices.  Any notices, consents, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:
 
If to the Company:
 
Energy XXI Gulf Coast, Inc.
Suite 2626
1021 Main
Houston, Texas 77002
Facsimile: 713-351-3300
Attn: David West Griffin, Director
 
Copy to:
 
Vinson & Elkins LLP
First City Tower
1001 Fannin Street
Suite 2500
Houston, Texas 77002-6760
Facsimile: 713-758-2346
Attn: T. Mark Kelly, Esq.
 
and if to the Purchasers, to the applicable address and facsimile number set
forth on Annex A hereto, or to such other address and/or facsimile number and/or
to the attention of such other Person as the recipient party has specified by
written notice given to each other party prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (A), (B) or (C) above, respectively.
 
(b)    Governing Law; Jurisdiction; Jury Trial.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York.  Any legal suit, action or proceeding arising out of or based upon this
Agreement or the transactions contemplated hereby shall be instituted in the
federal courts of the United States of America located in the Borough of
Manhattan in the City of New York or the courts of the State of New York in each
case located in the Borough of Manhattan in the City of New York.  Each party
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by
law.  Each party hereby irrevocably waives any right it may have, and agrees not
to request, a jury trial for the adjudication of any dispute hereunder or in
connection with or arising out of this Agreement or any transaction contemplated
hereby.
 
15

--------------------------------------------------------------------------------


 
(c)    Successors and Assigns.  This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and assigns;
provided that no party shall assign any of its rights or obligations hereunder
to any party other than an Affiliate without the prior written consent of the
other party.
 
(d)    Survival.  The representations and warranties of the parties hereto
contained in Sections 2 and 3, respectively, and the agreements and covenants
set forth in Sections 4 and 8 shall survive the Closing.  The agreements and
covenants set forth in Section 8 shall survive for a period of two years from
the Closing Date (or, if this Agreement is terminated prior to Closing, two
years from the Termination Date).
 
(e)    Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
 
(f)    Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their best efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction.  It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.
 
(g)    Entire Agreement.  This Agreement constitutes the entire agreement of the
parties to this Agreement and supersedes all prior written or oral and all
contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof, other than the Work Letter and any commitment letter
between a Purchaser and a Company Party relating to the Transactions.
 
(h)    Amendment.  This Agreement may not be amended or modified unless in
writing by all of the parties hereto, and no condition herein (express or
implied) may be waived unless waived in writing by each party whom the condition
is meant to benefit.  The failure by any party to exercise any right or remedy
under this Agreement or otherwise, or delay by a party in exercising such right
or remedy, shall not operate as a waiver thereof.  Any amendment to this
Agreement made in conformity with the provisions of this Section 8(h) shall be
binding on the Purchasers and all holders of the Securities purchased under this
Agreement, as applicable.
 
(i)    Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided, that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.
 
(j)    Further Assurances.  Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
(k)    No Third Party Beneficiaries.  Except as otherwise set forth in this
Agreement, this Agreement is intended for the benefit of the parties hereto and
their respective permitted successors and assigns, and is not for the benefit
of, nor may any provision hereof be enforced by, any other Person.
 
(l)    Remedies. Any Person having any rights under any provision of this
Agreement shall be entitled to an injunction or injunctions to prevent breaches
of this Agreement and to enforce such rights specifically (without posting a
bond or other security or proving actual damages), to recover damages by reason
of any breach of any provision of this Agreement and to exercise all other
rights granted by law.
 
16

--------------------------------------------------------------------------------


 
[SIGNATURE PAGE FOLLOWS]
 
17

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused their respective signature
page to this Note and Common Stock Purchase Agreement to be duly executed as of
September 18, 2009.

       
ENERGY XXI GULF COAST, INC.
`
           
By:
/s/ Steve Nelson  
Name:  Steve Nelson
Title:  VP Operations
         
ENERGY XXI USA, INC.
          By: 
/s/ Steve Nelson
 
Name: Steve Nelson
Title: VP Operations
           
ENERGY XXI (BERMUDA) LIMITED.
             
By:
/s/ D. West Griffin   
Name: D. West Griffin
Title: Chief Financial Officer
           
ENERGY XXI TEXAS ONSHORE, LLC
             
By:
/s/ Steve Nelson   
Name: Steve Nelson
Title: VP Operations
           
ENERGY XXI ONSHORE, LLC
             
By:
/s/ Steve Nelson   
Name: Steve Nelson
Title: VP Operations
           
ENERGY XXI GOM, LLC
             
By:
/s/ Steve Nelson   
Name: Steve Nelson
Title: VP Operations

 

--------------------------------------------------------------------------------


 



 
PURCHASER
             
LATIGO PARTNERS, L.P.,
 
SEG LATIGO ADVISORS, L.P.,
     
By:
/s/ David Ford
   
Name: David Ford
Title: Partner
             
Address:
590 Madison Avenue, 9th Fl.
New York, NY 10022
       
Telephone:
212-754-1616
       
Fax:
212-826-5280



 

--------------------------------------------------------------------------------




 

 
PURCHASER
       
MOUNT KELLETT MASTER FUND II, LP
     
By:  Mount Kellett Capital Partners GP LLC
     
By:
/s/ Stuart D. Freedman
   
Name:  Stuart D. Freedman
Title:  Authorized Signatory
             
Address:
623 5th Avenue
New York, NY 10022
       
Telephone:
212-588-6100
       
Fax:
212-588-6180



 

--------------------------------------------------------------------------------




 

 
PURCHASER
             
MSD ENERGY INVESTMENTS, L.P.
         
By:
/s/ Marc Lisker
   
Name: Marc Lisker
Title: General Counsel
             
Address:
645 Fifth Avenue, 21st Floor
New York, NY 10022
       
Telephone:
212-303-1650
       
Fax:
212-303-1772



 

--------------------------------------------------------------------------------




 

 
PURCHASER
       
SENATOR GLOBAL OPPORTUNITY FUND LP
     
By Senator GP LLC, its General Partner
     
By:
/s/ Edward Larmann
   
Name: Edward Larmann
Title: Chief Financial Officer
             
Address:
Senator Investment Group LP
1330 Avenue of the Americas, 26th Floor
New York, NY 10019
       
Telephone:
212-376-4305
       
Fax:
212-376-4301



 

--------------------------------------------------------------------------------




 

 
PURCHASER
       
SENATOR GLOBAL OPPORTUNITY INTERMEDIATE FUND LP
     
By Senator GP LLC, its general partner
     
By:
/s/ Edward Larmann
   
Name: Edward Larmann
Title: Chief Financial Officer
             
Address:
Senator Investment Group LP
1330 Avenue of the Americas, 26th Floor
New York, NY 10019
       
Telephone:
212-376-4305
       
Fax:
212-376-4301



 

--------------------------------------------------------------------------------




 

 
PURCHASER
             
SOF INVESTMENTS, L.P.
         
By:
/s/ Marc Lisker
   
Name: Marc Lisker
Title: General Counsel
             
Address:
645 Fifth Avenue, 21st Floor
New York, NY 10022
       
Telephone:
212-303-1650
       
Fax:
212-303-1772



 

--------------------------------------------------------------------------------




 

 
PURCHASER
             
FAIRFAX COUNTY RETIREMENT SYSTEM
     
By: Post Advisory Group as Investment Manager
     
By:
/s/ Allen Schweitzer
   
Name: Allen Schweitzer
Title: Chief Investment Officer
             
Address:
11755 Wilshire Blvd., Ste. 1400
Los Angeles, CA  90025
       
Telephone:
310-996-9600
       
Fax:
310-996-9688



 

--------------------------------------------------------------------------------




 

 
PURCHASER
             
VERMONT STATE EMPLOYEES RETIREMENT
     
By: Post Advisory Group as Investment Manager
     
By:
/s/ Allen Schweitzer
   
Name: Allen Schweitzer
Title: Chief Investment Officer
             
Address:
11755 Wilshire Blvd., Ste. 1400
Los Angeles, CA 90025
       
Telephone:
310-996-9600
       
Fax:
310-996-9688



 

--------------------------------------------------------------------------------




 

 
PURCHASER
             
VIRGINIA RETIREMENT SYSTEM
     
By: Post Advisory Group as Investment Manager
     
By:
/s/ Allen Schweitzer
   
Name: Allen Schweitzer
Title: Chief Investment Officer
             
Address:
11755 Wilshire Blvd., Ste. 1400
Los Angeles, CA 90025
       
Telephone:
310-996-9600
       
Fax:
310-996-9688



 

--------------------------------------------------------------------------------




 

 
PURCHASER
             
UNIVERSITY OF PENNSYLVANIA
     
By: Post Advisory Group as Investment Manager
     
By:
/s/ Allen Schweitzer
   
Name: Allen Schweitzer
Title: Chief Investment Officer
             
Address:
11755 Wilshire Blvd., Ste. 1400
Los Angeles, CA 90025
       
Telephone:
310-996-9600
       
Fax:
310-996-9688



 

--------------------------------------------------------------------------------




 

 
PURCHASER
             
UBS LWC INSTITUTIONAL SICAU ALPHA CHOICE
     
By: Post Advisory Group as Investment Manager
     
By:
/s/ Allen Schweitzer
   
Name: Allen Schweitzer
Title: Chief Investment Officer
             
Address:
11755 Wilshire Blvd., Ste. 1400
Los Angeles, CA 90025
       
Telephone:
310-996-9600
       
Fax:
310-996-9688



 

--------------------------------------------------------------------------------




 

 
PURCHASER
             
UBS ALPHA CHOICE FUND LIMITED
     
By: Post Advisory Group as Investment Manager
     
By:
/s/ Allen Schweitzer
   
Name: Allen Schweitzer
Title: Chief Investment Officer
             
Address:
11755 Wilshire Blvd., Ste. 1400
Los Angeles, CA 90025
       
Telephone:
310-996-9600
       
Fax:
310-996-9688



 

--------------------------------------------------------------------------------




 

 
PURCHASER
             
TEXAS COUNTY & DISTRICT RETIREMENT
     
By: Post Advisory Group as Investment Manager
     
By:
/s/ Allen Schweitzer
   
Name: Allen Schweitzer
Title: Chief Investment Officer
             
Address:
11755 Wilshire Blvd., Ste. 1400
Los Angeles, CA 90025
       
Telephone:
310-996-9600
       
Fax:
310-996-9688



 

--------------------------------------------------------------------------------




 

 
PURCHASER
             
POST TRADITIONAL HIGH YIELD FUND LP
     
By: Post Advisory Group as Investment Manager
     
By:
/s/ Allen Schweitzer
   
Name: Allen Schweitzer
Title: Chief Investment Officer
             
Address:
11755 Wilshire Blvd., Ste. 1400
Los Angeles, CA 90025
       
Telephone:
310-996-9600
       
Fax:
310-996-9688



 

--------------------------------------------------------------------------------




 

 
PURCHASER
             
TIMKEN COMPANY COLLECTIVE INVESTMENT TRUST FOR RETIREMENT
     
By: Post Advisory Group as Investment Manager
     
By:
/s/ Allen Schweitzer
   
Name: Allen Schweitzer
Title: Chief Investment Officer
             
Address:
11755 Wilshire Blvd., Ste. 1400
Los Angeles, CA 90025
       
Telephone:
310-996-9600
       
Fax:
310-996-9688



 

--------------------------------------------------------------------------------




 

 
PURCHASER
             
TACOMA EMPLOYEES RETIREMENT SYSTEM
     
By: Post Advisory Group as Investment Manager
     
By:
/s/ Allen Schweitzer
   
Name: Allen Schweitzer
Title: Chief Investment Officer
             
Address:
11755 Wilshire Blvd., Ste. 1400
Los Angeles, CA 90025
       
Telephone:
310-996-9600
       
Fax:
310-996-9688



 

--------------------------------------------------------------------------------




 

 
PURCHASER
             
STICHT BEDRIPENS METALEKTRO
     
By: Post Advisory Group as Investment Manager
     
By:
/s/ Allen Schweitzer
   
Name: Allen Schweitzer
Title: Chief Investment Officer
             
Address:
11755 Wilshire Blvd., Ste. 1400
Los Angeles, CA 90025
       
Telephone:
310-996-9600
       
Fax:
310-996-9688



 

--------------------------------------------------------------------------------




 

 
PURCHASER
             
STATE OF NEW JERSEY
     
By: Post Advisory Group as Investment Manager
     
By:
/s/ Allen Schweitzer
   
Name: Allen Schweitzer
Title: Chief Investment Officer
             
Address:
11755 Wilshire Blvd., Ste. 1400
Los Angeles, CA 90025
       
Telephone:
310-996-9600
       
Fax:
310-996-9688



 

--------------------------------------------------------------------------------




 

 
PURCHASER
             
SMS ALLIANZGI-FONDS DREDOLE DENTUS US HY
     
By: Post Advisory Group as Investment Manager
     
By:
/s/ Allen Schweitzer
   
Name: Allen Schweitzer
Title: Chief Investment Officer
             
Address:
11755 Wilshire Blvd., Ste. 1400
Los Angeles, CA 90025
       
Telephone:
310-996-9600
       
Fax:
310-996-9688



 

--------------------------------------------------------------------------------




 

 
PURCHASER
             
QWEST PENSION TRUST
     
By: Post Advisory Group as Investment Manager
     
By:
/s/ Allen Schweitzer
   
Name: Allen Schweitzer
Title: Chief Investment Officer
             
Address:
11755 Wilshire Blvd., Ste. 1400
Los Angeles, CA 90025
       
Telephone:
310-996-9600
       
Fax:
310-996-9688



 

--------------------------------------------------------------------------------




 

 
PURCHASER
             
PMT STICHTING PENSIOENFONDS VOOR DE MET
     
By: Post Advisory Group as Investment Manager
     
By:
/s/ Allen Schweitzer
   
Name: Allen Schweitzer
Title: Chief Investment Officer
             
Address:
11755 Wilshire Blvd., Ste. 1400
Los Angeles, CA 90025
       
Telephone:
310-996-9600
       
Fax:
310-996-9688



 

--------------------------------------------------------------------------------




 

 
PURCHASER
             
OHIO PUBLIC EMPLOYEES RETIREMENT SYSTEM
     
By: Post Advisory Group as Investment Manager
     
By:
/s/ Allen Schweitzer
   
Name: Allen Schweitzer
Title: Chief Investment Officer
             
Address:
11755 Wilshire Blvd., Ste. 1400
Los Angeles, CA 90025
       
Telephone:
310-996-9600
       
Fax:
310-996-9688



 

--------------------------------------------------------------------------------




 

 
PURCHASER
             
NATION TELECOM COOP ASSN
     
By: Post Advisory Group as Investment Manager
     
By:
/s/ Allen Schweitzer
   
Name: Allen Schweitzer
Title: Chief Investment Officer
             
Address:
11755 Wilshire Blvd., Ste. 1400
Los Angeles, CA 90025
       
Telephone:
310-996-9600
       
Fax:
310-996-9688



 

--------------------------------------------------------------------------------




 

 
PURCHASER
             
NATIONAL RAILROAD
     
By: Post Advisory Group as Investment Manager
     
By:
/s/ Allen Schweitzer
   
Name: Allen Schweitzer
Title: Chief Investment Officer
             
Address:
11755 Wilshire Blvd., Ste. 1400
Los Angeles, CA 90025
       
Telephone:
310-996-9600
       
Fax:
310-996-9688



 

--------------------------------------------------------------------------------




 

 
PURCHASER
             
W.M. KECK FOUNDATION
     
By: Post Advisory Group as Investment Manager
     
By:
/s/ Allen Schweitzer
   
Name: Allen Schweitzer
Title: Chief Investment Officer
             
Address:
11755 Wilshire Blvd., Ste. 1400
Los Angeles, CA 90025
       
Telephone:
310-996-9600
       
Fax:
310-996-9688



 

--------------------------------------------------------------------------------




 

 
PURCHASER
             
IKANO FUND MANAGEMENT
     
By: Post Advisory Group as Investment Manager
     
By:
/s/ Allen Schweitzer
   
Name: Allen Schweitzer
Title: Chief Investment Officer
             
Address:
11755 Wilshire Blvd., Ste. 1400
Los Angeles, CA 90025
       
Telephone:
310-996-9600
       
Fax:
310-996-9688



 

--------------------------------------------------------------------------------




 

 
PURCHASER
             
POST HIGH YIELD PLUS MASTER FUND
     
By: Post Advisory Group as Investment Manager
     
By:
/s/ Allen Schweitzer
   
Name: Allen Schweitzer
Title: Chief Investment Officer
             
Address:
11755 Wilshire Blvd., Ste. 1400
Los Angeles, CA 90025
       
Telephone:
310-996-9600
       
Fax:
310-996-9688



 

--------------------------------------------------------------------------------




 

 
PURCHASER
             
INVESTERINGSFORENINGEN GUDME RAASCHOU
     
By: Post Advisory Group as Investment Manager
     
By:
/s/ Allen Schweitzer
   
Name: Allen Schweitzer
Title: Chief Investment Officer
             
Address:
11755 Wilshire Blvd., Ste. 1400
Los Angeles, CA 90025
       
Telephone:
310-996-9600
       
Fax:
310-996-9688



 

--------------------------------------------------------------------------------




 

 
PURCHASER
             
GERVENE REKEN BEROEPSVERVOER
     
By: Post Advisory Group as Investment Manager
     
By:
/s/ Allen Schweitzer
   
Name: Allen Schweitzer
Title: Chief Investment Officer
             
Address:
11755 Wilshire Blvd., Ste. 1400
Los Angeles, CA 90025
       
Telephone:
310-996-9600
       
Fax:
310-996-9688




--------------------------------------------------------------------------------


 
Annex A
 
Registration Information
 
Legal Name of
Purchaser:  __________________________________________________________
 
Aggregate principal amount of Notes to be purchased by you:  $______________
(if special denominations required, please note)
 
Aggregate amount of Shares to be acquired by you:  [______ Shares per each $1
million principal amount of Notes]
 
Address of
Purchaser:  _______________________________________________________________
 

 
Attention:
_________________________
Telephone Number:
   
Fax Number:
   

 
Purchaser Status (Check the appropriate box):
 
 
¨           “Accredited Investor” as defined in Rule 501(a)(1)(2)(3) or (7) of
Regulation D of the Securities Act
 
 
¨           “Qualified Institutional Buyer” as defined in Rule 144(a)(1) of the
Securities Act
 
 
Nominee (Name in which the Notes are to be registered, if different than name of
Purchaser): ___________________________
 
Tax I.D. Number:
                                                                     

(If Acquired in the name of a nominee, the taxpayer I.D. number of such nominee)
 
Person to Receive Copies of Purchase Documents:
 
 
Name:
                                                                     

Telephone Number:
                                                                     

Email:
                                                                     


Operations Contacts
 
 
Primary:
                                                                     

Telephone Number:
                                                                     

Email:
                                                                     


Secondary:
                                                                     

Telephone Number:
                                                                     

Email:
                                                                     


Mail Payment Notices (if different than mailing address):
 

 
__________________________________
 
   Attention:________________________
Telephone Number:
     
Fax Number:
 
State of Principal Place of Business: 
__________________________________ 
Custodian Information:
__________________________________ 
Name:
 
DTC Participant No.: 
 

 
Annex A-1

--------------------------------------------------------------------------------


 
Physical Delivery Instructions:
   
__________________________________
 
Attention:__________________________
__________________________________
Telephone Number:
 
 
__________________________________ 
Fax Number:
__________________________________

 
Tax Withholding Form Attached (indicate
type):  _________________________________________________
 
Annex A-2

--------------------------------------------------------------------------------




Annex B
 
List of Subsidiaries and other interests of the Parent
 
Energy XXI (US Holdings) Limited
 
Energy XXI, Inc.
 
Energy XXI USA, Inc.
 
Energy XXI Gulf Coast, Inc.
 
Energy XXI Services, Inc.
 
Energy XXI Texas Onshore, LLC
 
Energy XXI Onshore, LLC
 
Energy XXI GOM, LLC
 
Annex B-1

--------------------------------------------------------------------------------


 
Rider A
 
Annex C-1
 
Vinson & Elkins LLP
 
1.    Each of the Company and the Guarantors (other than the Parent, as to which
we do not express an opinion) has been duly incorporated or formed and is
validly existing in good standing as a corporation or limited liability company
under the laws of the state of Delaware with the requisite corporate or limited
liability company power and authority, as the case may be, to own or lease its
properties and to conduct its business as described in the CIM in each case in
all material respects.
 
2.    Each of the Company and the Guarantors (other than the Parent, as to which
we do not express an opinion) has the requisite corporate or limited liability
company power and authority to issue, sell and deliver the Notes, in accordance
with and upon the terms and conditions set forth in, and to otherwise perform
its respective obligations under, the Purchase Agreement, the Registration
Rights Agreement and the Indenture (collectively the “Purchase Documents”).
 
3.    Each of the Purchase Documents has been duly and validly authorized,
executed and delivered by each of the Company and the Guarantors (other than the
Parent, as to which we do not express an opinion).
 
4.    The Indenture, assuming the due authorization, execution and delivery
thereof by the Parent and the Trustee, is a valid and legally binding agreement
of each of the Company and the Guarantors, enforceable against each of the
Company and the Guarantors in accordance with its terms; provided that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or similar laws from time to
time in effect affecting creditors’ rights and remedies generally and by general
principles of equity (regardless of whether such principles are considered in a
proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.
 
5.    The Notes, when executed and authenticated in accordance with the
provisions of the Indenture and delivered to and paid for by the Purchasers
pursuant to the Purchase Agreement, will constitute legal, valid, binding and
enforceable obligations of the Company entitled to the benefits of the
Indenture; provided that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or
similar laws from time to time in effect affecting creditors’ rights and
remedies generally and by general principles of equity (regardless of whether
such principles are considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.
 
6.    When the Indenture has been duly and validly authorized, executed and
delivered by each of the Guarantors (assuming due and valid authorization,
execution and delivery by the Parent under the laws of Bermuda, as to which we
do not express an opinion)  and the Notes have been duly and validly issued in
accordance with the provisions of the Indenture and delivered to and paid for by
the Purchasers under the Purchase Agreement, the Guarantees will constitute,
legal, valid, binding and enforceable obligations of the Guarantors entitled to
the benefits of the Indenture; provided that the enforceability thereof may be
limited by applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or similar laws from time to time in effect affecting
creditors’ rights and remedies generally and by general principles of equity
(regardless of whether such principles are considered in a proceeding in equity
or at law) and an implied covenant of good faith and fair dealing.
 
7.    The Notes and the related Guarantees have been duly authorized by each of
the Company and the Guarantors (other than the Parent, as to which we do not
express an opinion), as the case may be.
 
8.    The execution and delivery of the Purchase Documents by the Company and
the Guarantors, the performance by the Company and the Guarantors of their
respective obligations thereunder, including the issuance and sale of the
Securities and the Guarantees, (i) will not result in any violation of the
provisions of the charter, by-laws or equivalent constituent documents of the
Company or any Guarantor (other than the Parent, as to which we do not express
an opinion); (ii) will not constitute a breach of, or default or a Debt
Repayment Triggering Event under, or result in the creation or imposition of any
security interest, mortgage, pledge, lien, charge, encumbrance or adverse claim
upon any property or assets of Parent, the Company or any Guarantor, pursuant to
any material Existing Instrument listed or identified on the annexed schedule
furnished to us by the Company, and which the Company has represented lists all
material agreements and instruments to which the Company or any of its
subsidiaries is a party or by which the Company or any of its subsidiaries is
bound or to which any of the property or assets of the Company or any of its
subsidiaries is subject; (iii) will not result in any violation of any federal
or New York law or, to the best knowledge of such counsel any federal or New
York administrative regulation or administrative or court decree, applicable to
Parent, the Company or any of the subsidiaries of the Company; and (v) will not
require any consent, approval, authorization or other order of, or registration
(provided no opinion is given with respect to federal or state securities laws),
or filing with, any court or other federal or New York governmental or
regulatory authority or agency, except (i) with respect to the transaction
contemplated by the Registration Rights Agreement and may be required under the
Securities Act and the Exchange Act, (ii) as required by federal or state
securities or “blue sky” laws, and (iii) for such consents, approvals,
authorizations, orders, filings or registrations which have been obtained or
made.
 
Annex C-1

--------------------------------------------------------------------------------


 
Rider A
 
9.    Assuming the accuracy of the representations and warranties of Parent, the
Company and the Purchasers contained in the Purchase Agreement and the
compliance of such parties with the agreements set forth therein, it is not
necessary, in connection with the issuance and sale of the Securities to the
Purchasers, in the manner contemplated by Purchase Documents, to register the
initial sale of the Securities under the Securities Act or to qualify the
Indenture under the Trust Indenture Act, it being understood no opinion is given
with respect to subsequent resales of the Securities.
 
10.    The Company is not, and after giving effect to the receipt of payment for
the Notes and the application thereof as described in “Use of Proceeds” in the
Confidential Offering Memorandum will not be, an “investment company” as such
term is defined in the Investment Company Act of 1940, as amended.
 
Annex C-1

--------------------------------------------------------------------------------


 
Annex C-2
 


Appleby Global
 
1.    The Parent has been duly formed and is validly existing in good standing
as an exempted company (as defined in the Companies Act 1981 (Bermuda)) under
the laws of Bermuda with the requisite exempted company power and authority to
own or lease its properties and to conduct its business in all material
respects.
 
2.    The Parent has the requisite exempted company power and authority to
issue, sell and deliver the Securities, in accordance with and upon the terms
and conditions set forth in Purchase Agreement, the Registration Rights
Agreement and the Indenture (collectively the “Purchase Documents”).
 
3.    Each of the Purchase Documents have been duly and validly authorized,
executed and delivered by the Parent.
 
4.    The Guarantee of the Parent has been duly authorized by the Parent.
 
5.    The Shares have been duly authorized by the Parent and, upon the issuance
thereof and payment therefor in accordance with the terms of the Purchase
Agreement, will be validly issued, fully paid and non-assessable.
 
6.    The execution and delivery of the Purchase Documents by the Parent, the
performance by the Parent of its obligations thereunder, including the issuance
and sale of the Shares and the Guarantee of the Parent, will not result in any
violation of the provisions of the charter, by-laws or equivalent constituent
documents of the Parent.
 
Annex D-1

--------------------------------------------------------------------------------


 
Annex C-3
 


Looper, Reed & McGraw P.C.


[To come]
 
 
Annex D-2

--------------------------------------------------------------------------------


 
Annex C-4
 
Phelps Dunbar LLP
 
[To come]
 
 
Annex D-3

--------------------------------------------------------------------------------


 
Annex D
 
Security and Collateral Documents
 
Mortgages:
1.    
Second Lien Mortgage, Deed of Trust, Assignment, Security agreement, Financing
Statement and Fixture Filing, dated as of August __, 2009, from Energy XXI Texas
Onshore, LLC, a Delaware limited liability company, as mortgagor and debtor, to
[_____________], of [____________________], as trustee, and Wilmington Trust
Company, as collateral agent



2.    
Second Lien Mortgage, Deed of Trust, Assignment, Security agreement, Financing
Statement and Fixture Filing, dated as of September __, 2009, from Energy XXI
Onshore, LLC, a Delaware limited liability company, as mortgagor and debtor, to
Wilmington Trust Company, as collateral agent



3.    
Second Lien Mortgage, Deed of Trust, Assignment, Security agreement, Financing
Statement and Fixture Filing, dated as of September __, 2009, from Energy XXI
GOM, LLC, a Delaware limited liability company, as mortgagor and debtor, to
Wilmington Trust Company, as collateral agent



4.    
Second Lien Mortgage, Deed of Trust, Assignment, Security agreement, Financing
Statement and Fixture Filing, dated as of August __, 2009, from Energy XXI GOM,
LLC, a Delaware limited liability company, as mortgagor and debtor, to
[_____________], of [____________________], as trustee, and Wilmington Trust
Company, as collateral agent



Pledges1:
1.    
Second Lien Pledge and Security Agreement and Irrevocable Proxy, dated as of
September __, 2009, made by Energy XXI GOM, LLC, a Delaware limited liability
company, in favor of Wilmington Trust Company, as Indenture Trustee for the
Secured Parties



2.    
Second Lien Pledge and Security Agreement and Irrevocable Proxy, dated as of
September __, 2009, made by Energy XXI, Inc., a Delaware corporation, in favor
of Wilmington Trust Company, as Indenture Trustee for the Secured Parties



3.    
Second Lien Pledge and Security Agreement and Irrevocable Proxy, dated as of
September __, 2009, made by Energy XXI USA, Inc., a Delaware corporation, in
favor of Wilmington Trust Company, as Indenture Trustee for the Secured Parties



4.    
Second Lien Pledge and Security Agreement and Irrevocable Proxy, dated as of
September __, 2009, made by Energy XXI Gulf Coast, Inc., a Delaware corporation,
in favor of Wilmington Trust Company, as Indenture Trustee for the Secured
Parties



5.    
Second Lien Pledge and Security Agreement and Irrevocable Proxy, dated as of
September __, 2009, made by Marlin Energy Offshore, L.L.C., a Delaware limited
liability company, in favor of Wilmington Trust Company, as Indenture Trustee
for the Secured Parties



6.    
Second Lien Pledge and Security Agreement and Irrevocable Proxy, dated as of
September __, 2009, made by Marlin Texas GP, L.L.C., a Delaware limited
liability company, in favor of Wilmington Trust Company, as Indenture Trustee
for the Secured Parties



7.    
Second Lien Pledge and Security Agreement and Irrevocable Proxy, dated as of
September __, 2009, made by Marlin Texas L.P., a Delaware limited partnership,
in favor of Wilmington Trust Company, as Indenture Trustee for the Secured
Parties

 
___________________________
1 Assumes same entities as in 2007 – to be updated as necessary.
 
Annex D-4

--------------------------------------------------------------------------------


 
8.    
Second Lien Pledge and Security Agreement and Irrevocable Proxy, dated as of
September __, 2009, made by Energy XXI Texas LP, a Delaware limited partnership,
in favor of Wilmington Trust Company, as Indenture Trustee for the Secured
Parties



9.    
Second Lien Pledge and Security Agreement and Irrevocable Proxy, dated as of
September __, 2009, made by Energy XXI Texas GP, LLC, a Delaware limited
liability company, in favor of Wilmington Trust Company, as Indenture Trustee
for the Secured Parties

 
Annex D-5

--------------------------------------------------------------------------------


 
Schedule I
 
Purchasers
 
Purchaser
Second Lien Notes Purchased
Shares Purchased
     
Fairfax County Retirement System
$145,000
31,960
Gervene Reken Beroepsvervoer
$320,000
70,532
Ikano Fund Management
$290,000
63,919
Investeringsforeningen Gudme Raaschou
$640,000
141,064
Latigo Partners, LP/SEG Latigo Advisors, LP
$6,300,000
1,388,596
Mount Kallett Master Fund II, LP
$10,300,000
2,270,244
MSD Energy Investments, L.P.
$10,000,000
2,204,120
Nation Telecom Coop Assn
$175,000
38,572
National Railroad
$700,000
154,288
Ohio Public Employees Retirement System
$480,000
105,798
PMT Stichting Pensianfonds Voor De Met
$1,230,000
271,107
Post High Yield Plus Master Fund
$130,000
28,654
Post Traditional High Yield Fund L.P.
$560,000
123,431
Qwest Pension Trust
$425,000
93,675
Senator Global Opportunity Fund LP
$2,496,000
550,148
Senator Global Opportunity Intermediate Fund L.P.
$2,304,000
507,829
SMS Allianzgi-Fonds Dredola Rentus US HY
$190,000
41,878
SOF Investments, L.P.
$18,800,000
4,143,746
State of New Jersey
$600,000
132,247
Sticht Bedripens Metalektro
$1,055,000
232,535
Tacoma Employees Retirement System
$190,000
41,878
Texas County & District Retirement
$975,000
214,902
Timken Company Collective Investment Trust for Retirement
$270,000
59,511
UBS Alpha Choice Fund Limited
$105,000
23,143
UBS LUX Institution/SICAV Alpha Choice
$95,000
20,939
University of Pennsylvania
$110,000
24,245
Vermont State Employees Retirement
$320,000
70,532
Virginia Retirement System
$700,000
154,288
W.M. Keck Foundation
$95,000
20,939
     
TOTAL
$60,000,000
13,224,720

 

--------------------------------------------------------------------------------


 
Schedule II
 
Wire Transfer Instructions
 
Guaranty Bank
1300 Mopac
Austin, Texas 78746
 
ABA: 314970664
Account Number:  3804623571
 

--------------------------------------------------------------------------------


 